Appellant J. B. Lewis, bases his motion for a rehearing on two grounds: The first is that the trial court erred in overruling his motion for a continuance. The application for a continuance was not based upon any statutory but wholly on equitable grounds. Hence the granting or refusal of the same rested solely within the sound discretion of the trial court. This court would not be justified, under the facts as revealed by the record, in overturning his action thereon.
His second contention is that the evidence is insufficient to sustain his conviction. In our opinion this is without merit. While the evidence is somewhat meagre, we think it sufficient as a basis for the jury's conclusion of appellant's guilt. We do not deem it necessary to again set out the facts and circumstances proven upon the trial, inasmuch as the same were fully discussed in the original opinion.
The motion for a rehearing is accordingly overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.